Citation Nr: 1638969	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation based on loss of use of the right lower extremity pursuant to 38 U.S.C. § 1114 in conjunction with the grant of entitlement to a 100 percent rating for peripheral vascular disease of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to November 1978, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the May 2006 rating decision, the RO granted a 20 percent disability rating for peripheral vascular disease, effective February 18, 2006. 

In September 2011 and August 2013, the Board remanded the Veteran's claims for further evidentiary development.  In an April 2015 decision, in pertinent part, the Board granted a 100 percent rating for the service-connected peripheral vascular disease of the right lower extremity.  The Veteran filed an appeal of the Board decision to the United States Court of Appeals for Veteran's Claims (Court).  

In a July 2016 Joint Motion for Partial Remand, the parties agreed that remand of the Veteran's claim was required because the Board erred in the April 2015 decision to the extent that the Board did not address entitlement to special monthly compensation (SMC) based on loss of use, pursuant to 38 U.S.C. § 1114 in conjunction with the grant of entitlement to a 100 percent rating for peripheral vascular disease of the right lower extremity.  In a July 2016 Order, the Court vacated the portion of the April 2015 decision and remanded the matter to the Board for action consistent with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As noted in the Introduction, in a July 2016 Joint Motion for Partial Remand, the parties agreed that remand of the Veteran's claim was required because the Board erred in the April 2015 decision to the extent that the Board did not address entitlement to SMC based on loss of use pursuant to 38 U.S.C. § 1114 in conjunction with the grant of entitlement to a 100 percent rating for peripheral vascular disease of the right lower extremity.  In a July 2016 Order, the Court vacated the portion of the April 2015 decision and remanded the matter to the Board for action consistent with the Joint Motion.

The Board finds that the issue of entitlement to SMC based on loss of use pursuant to 38 U.S.C. § 1114 in conjunction with the grant of entitlement to a 100 percent rating for peripheral vascular disease of the right lower extremity must be remanded to the AOJ for adjudication in the first instance.  The Board finds that due process mandates that this issue be remanded to the AOJ for adjudication in the first instance by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

After any indicated development, the AOJ must adjudicate the issue of entitlement to SMC based on loss of use pursuant to 38 U.S.C. § 1114 in conjunction with the grant of entitlement to a 100 percent rating for peripheral vascular disease of the right lower extremity in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

Thereafter, the AOJ should return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

